Citation Nr: 1040470	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral hearing loss, and if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a disability of the lower back, and if so, 
whether service connection is warranted.

3.   Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for tinnitus, and if so, whether service 
connection is warranted.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. Section 
1151 for any residuals claimed to be a result of improper 
treatment or the lack of treatment for methicillin-resistant 
staphylococcus aureus (MSRA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty as an enlisted person from 
February 1942 to March 1943, and then as an officer from March 
1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As a matter of review, the record reflects that after the 
appellant returned to the United States, he applied for VA 
compensation benefits.  Initially, service connection for a 
respiratory disability (bronchitis) was granted.  This occurred 
in 1947 and a noncompensable evaluation was assigned.  Two years 
later, in February 1949, the RO expanded the appellant's rating 
to include:  neurocirculatory asthenia manifested by headaches, 
high blood pressure, vertigo, weakness, palpitation of the heart, 
nervousness, and hyperhidrosis with dyspnea on exertion.  All of 
the appellant's disabilities were assigned a noncompensable 
rating and lumped together on the rating sheet.  

In November 2003, the RO received a claim for benefits from the 
appellant.  After reviewing the appellant's claims folder, the 
RO, in April 2004, denied entitlement to service connection for 
bilateral hearing loss, tinnitus, a disability of the lower back, 
and the residuals of injuries to the legs.  The RO produced a 
rating sheet that showed the denial of benefits; the rating sheet 
also indicated that the appellant's only service-connected 
disability was that of bronchitis.  None of the other service-
connected disabilities were listed on the rating sheet.  

The appellant then attempted to reopen his claim for benefits.  
The RO found that the evidence presented by the appellant was not 
new and material, and as such, it did not reopen the appellant's 
claim involving bilateral hearing loss, tinnitus, the residuals 
of a lower back injury, and the residuals of injuries to the 
legs.  The RO effectuated this denial in a rating action issued 
in October 2005.  The appellant was notified of this action and 
he subsequently proffered a notice of disagreement with respect 
to the issues involving bilateral hearing loss, tinnitus, and a 
lower back disability.  The RO then issued a Statement of the 
Case (SOC) in May 2006.  Although the appellant expressed 
disagreement with three issues, the RO's SOC only addressed the 
issues involving bilateral hearing loss and a lower back 
disability.  The RO failed to address the tinnitus issue.  

Subsequently, the appellant submitted a claim for entitlement to 
compensation pursuant to 38 C.F.R. § 1151 for the residuals of 
treatment for methicillin-resistant staphylococcus aureus (MSRA).  
The RO denied the appellant's claim via a rating action that was 
issued in March 2009 and he subsequently appealed.  

Shortly thereafter, the appellant submitted a claim for 
entitlement to service connection for hypertension/high blood 
pressure.  The RO responded to the appellant's request for 
benefits by sending him a letter telling him how he could prevail 
on his claim for benefits and what the RO would do to assist him 
with his claim.  The RO did not inform the appellant that service 
connection had already been granted for high blood pressure in 
1949.  It also did not inform him of the other disabilities, in 
addition to bronchitis, that have been service-connected.  

As a result of the appellant's claim for benefits, some of the 
appellant's VA medical treatment records have been obtained and 
included in the claims folder.  A review of these records 
indicates that the appellant has been treated for hypertension 
and a psychiatric disorder.  He has also received treatment for a 
myriad of other conditions, disorders, and disabilities.  Those 
same records also show that VA medical center personnel have 
never been informed of the appellant's multiple service-connected 
disorders.  Moreover, they have never been tasked to provide VA 
examinations in order to determine the severity of his various 
disorders.

The appellant then provided testimony before the undersigned 
Veterans Law Judge (VLJ) in Los Angeles in January 2010.  A 
transcript of that hearing was produced and has been included in 
the claims folder for review.  During that hearing, the appellant 
provided additional information with respect to the three issues 
that are now on appeal.  He further insinuated that his other 
disabilities, those that were not the subject to recent rating 
actions, had become more disabling.  

Hence, it is the determination of the Board that a number 
of issues have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  These issues include:

1.  Entitlement to a compensable 
evaluation for hypertension/high blood 
pressure.

2.  Entitlement to a compensable 
evaluation for the residuals of 
bronchitis.

3.  Entitlement to a compensable 
evaluation for an anxiety disorder, 
previously classified as nervousness.

4.  Entitlement to a compensable 
evaluation for neurocirculatroy 
asthenia manifested by headaches.

5.  Entitlement to a compensable 
evaluation for vertigo to include 
weakness and palpitations of the heart.

6.  Entitlement to a compensable 
evaluation for hyperhidrosis with 
dyspenia on exertion.  

Because these have not been properly developed by the AOJ, 
the Board does not have jurisdiction over these issue.  
Therefore, they are referred to the AOJ for immediate and 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving a lower back disability, bilateral hearing 
loss, tinnitus, and the appellant's 1151 claim are addressed in 
the REMAND portion of the decision below and they are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service 
connection for bilateral hearing loss and a disability of the 
lower back, and notified the appellant of the determination along 
with his appellate rights.  He did not, however, timely appeal 
the determination and that decision became final.

2.  The evidence received since the April 2004 rating decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's lower back and bilateral hearing loss claims.  




CONCLUSIONS OF LAW

1.  The April 2004 RO's decision denying entitlement to service 
connection for bilateral hearing loss and a disability of the 
lower back is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the claims 
of entitlement to service connection for bilateral hearing loss 
and a lower back disability are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claims 
involving the lower back and bilateral hearing loss.  As a result 
of the Board's reopening of the claims, those issues will be 
remanded to the RO/AMC for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

The record reflects that in April 2004, the agency of original 
jurisdiction (AOJ), the RO), decided that the evidence did not 
support the appellant's claim for entitlement to service 
connection for bilateral hearing loss and for a disability of the 
lower back.  With respect to both issues, the RO denied the 
appellant's request for benefits because, per the rating action, 
the evidence did not show that the appellant had hearing loss in 
service or a back condition while on active duty and the medical 
evidence did not show current hearing loss or a back disability.  
The appellant was notified of this decision but he did not file a 
timely appeal of the April 2004 action.  Thus, that determination 
became final based on the evidence then of record.  38 U.S.C.A. § 
7104(b) (West 2002), 38 C.F.R. § 20.1100 (2009).  

Shortly thereafter, the appellant submitted a request to reopen 
his claim for benefits.  To support his claim, he provided 
written statements concerning his military service and the 
incidents he believed caused his back disability and hearing 
loss.  The RO subsequently denied the appellant's request to 
reopen and he appealed to the Board.  He then proffered 
testimony, as noted in the Introduction.  During that testimony, 
the appellant described his back injury in service and the 
treatment he received for the condition after he was discharged 
in 1946.  With respect to his hearing loss, he explained how he 
was exposed to repeated noise exposure while on active duty, and 
then he told of his current inability to hear.  

In cases such as this one where the claim to reopen is filed on 
or after August 29, 2001, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. 
§ 3.156(a) (2009), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A review of the record reveals that when the RO denied the 
appellant's claim that sought service connection for bilateral 
hearing loss and a lower back disability, it based its decision 
on the appellant's claim for benefits, his service treatment 
records, and VA treatment records from 2002 and 2003.  The basis 
for the denial was, in part, that the current medical treatment 
records failed to show that the appellant was suffering from 
either bilateral hearing loss or a lower back disability.  Since 
then, the appellant has submitted written statements along with 
testimony describing his original injury to the back and the 
noise exposure he suffered from while on active duty, the 
treatment he has received over the years for each condition, and 
the symptoms now produced by both purported disorders.  

This evidence is new.  It was not of record prior to April 2004.  
This evidence is material because it does possibly substantiate a 
previously unestablished fact.  The evidence does suggest and 
insinuate that the appellant may now have a lower back disability 
and bilateral hearing loss that may possibly be related to his 
military service.  This evidence is not cumulative and has not 
been previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is material because it 
does relate to a previously unestablished fact necessary to 
substantiate the claim.  Thus, in accordance with Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. 
Shinseki, 2009 WL 3236281 (Vet. App.), the Board concludes that 
the appellant has submitted evidence that is new and material, 
and the issues involving service connection for bilateral hearing 
loss and a lower back disability have been reopened.


ORDER

1.  New and material evidence has been received sufficient to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss and the appeal, to this 
extent only, is granted.

2.  New and material evidence has been received sufficient to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder and the appeal, to this extent 
only, is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the appellant's claim 
of entitlement to service connection for back and hearing 
disorders so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

With respect to the lower back disability, the appellant contends 
that he experienced a lower back injury while on active duty and 
that he has suffered from such a condition since he was 
discharged from active duty.  The appellant further avers that 
while he was on active duty, he experienced noise exposure during 
World War II.  He believes that his current purported hearing 
loss is related to that noise exposure.  In both cases, he 
believes that service connection is warranted.

Upon a review of the record, the Board finds that a remand is 
necessary in order to afford him a VA examination so as to 
determine the nature and etiology of his back and hearing 
disorders.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  In this instance, there is a lack of medical evidence 
with respect to whether the appellant now suffers from a lower 
back disability and bilateral hearing loss and whether they may 
be the result of or caused by his military service.  Therefore, 
it is the conclusion of the Board that a thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment (the complete claims folder) 
so that the opinion as to the etiology of any disabilities 
diagnosed will be a fully informed one.

Also, the Board notes that the record suggests that the appellant 
has received benefits from the Social Security Administration 
(SSA).  The Court has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing on 
the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found 
that, "[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  In this instance, the appellant has merely 
claimed that he is in receipt of SSA benefits; he has not been 
specific as to why SSA is providing benefits nor has he indicated 
what disabilities entitle him to SSA payments.  Moreover, there 
is no indication that any effort has been made to secure the SSA 
decision awarding such benefits or any associated medical 
records.  Hence, in keeping with the Board's duty to assist the 
appellant with his claim, the claim must be remanded so that the 
SSA decision and medical records may be obtained and incorporated 
into the claims file.  38 U.S.C. § 5103A (West 2002 & Supp. 
2009).

Additionally, the appellant has come before the VA asking that 
compensation be granted as a result of treatment he received for 
MSRA.  He contends that as a result of a lack of treatment or 
inadequate treatment for MSRA, he developed a urinary condition 
from which he still suffers therefrom.  

For § 1151 claims, a claimant is required to show fault or 
negligence in medical treatment.  Specifically, the claimant must 
show additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the hospital care, 
medical or surgical treatment, or examination.  In the 
alternative, the claimant must show that he/she suffers from 
additional disability or death which was caused by VA hospital 
care, medical or surgical treatment or examination; and that the 
proximate cause of the additional disability was an event which 
was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) 
and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-
97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).

In determining whether additional disability exists, the physical 
condition immediately prior to the disease or injury upon which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b) (2009).

It is also necessary to show that additional disability actually 
resulted from such disease, or that an injury or an aggravation 
of an existing disease or injury was suffered as a result of 
hospitalization or medical treatment and is not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a result 
of training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1), (2) (2009).  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) 
(2009).

After reviewing the statements made by the appellant and the 
available medical evidence in the claims folder, it is the 
opinion of the Board that the information does not provide the 
Board with the evidence needed in order to determine whether the 
appellant should be awarded compensation benefits in accordance 
with 38 U.S.C.A. § 1151.  Additional evidence by way of a medical 
opinion is necessary in order to adjudicate this claim.

Finally, as noted in the Introduction, the appellant has 
expressed disagreement with the RO's denial of his claim 
involving tinnitus.  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and this issue 
must be REMANDED so that a statement of the case on the 
underlying claim that adequately notifies the appellant of the 
action necessary to perfect an appeal may be provided.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must review the entire 
claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2009) 
are fully complied with and satisfied as to 
the issues on appeal.  The claims folder 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

2.  The RO/AMC should issue a statement of 
the case as to the issue of whether new and 
material evidence has been submitted 
sufficient to reopen the appellant's claim 
for entitlement to service connection for 
tinnitus.  The appellant should be apprised 
of his right to submit a substantive appeal 
and to have his claim reviewed by the 
Board.  The AMC should allow the appellant 
and his accredited representative (Disabled 
American Veterans) the requisite period of 
time for a response.

3.  The AMC/RO should request all documents 
pertaining to any award of benefits from 
the Social Security Administration (SSA), 
and specifically request a copy of any 
decision awarding of benefits and copies of 
the medical records, upon which the SSA 
based its decision.

4.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment pertaining to the issues 
on appeal he received since his discharge 
from service in 1946 to the present and 
furnish signed authorizations for release 
to the VA of any private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment records 
are not successful, the AMC/RO should 
inform the appellant of the nonresponse so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. § 3.159 
(2009).

5.  The RO/AMC should schedule the 
appellant for a VA audiological examination 
in order to determine whether the appellant 
now suffers from bilateral hearing loss.  
The complete claims folder and this remand 
are to be made available to the examiner 
before the examination, and the examiner 
must indicate that he or she has reviewed 
the claims folder.  

The examiner is asked to express an opinion 
concerning whether the appellant suffers 
from bilateral hearing loss, or hearing 
loss of just one ear, and the etiology of 
the claimed disorder.  The examiner is 
asked to state whether it is at least as 
likely as not that any such hearing loss 
found is related to any in-service disease 
or injury, including noise exposure in 
service.  If these matters cannot be 
medically determined without resort to mere 
conjuncture, this should be commented on by 
the examiner in the respective report.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner must 
reference the complete claims folder and 
any inconsistent past diagnoses given.  The 
examiner should specifically address the 
statements made by the appellant concerning 
his noise exposure and the symptoms he has 
suffered therefrom since service.  The 
examiner should specifically find credible 
his report of noise exposure in service.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  The RO/AMC should schedule the 
appellant for a VA orthopedic examination 
in order to determine whether the appellant 
now suffers from a lower back disability.  
The complete claims folder and this remand 
are to be made available to the examiner 
before the examination, and the examiner 
must indicate that he or she has reviewed 
the claims folder.  

The examiner is asked to express an opinion 
concerning whether the appellant suffers 
from a disability of the lower back and the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is at 
least as likely as not that any such 
disorder is related to any in-service 
disease or injury or to service in general.  
In this regard, the examiner should accept 
the Veteran's assertion of falling and 
injuring his back in service.  If these 
matters cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner must 
reference the complete claims folder and 
any inconsistent past diagnoses given.  The 
examiner should specifically address the 
inservice back injury, as well as comments 
by the appellant concerning the chronicity 
of the disability since 1946.  Also, it is 
requested that the results of the 
examination be typed or otherwise recorded 
in a legible manner for review purposes.

7.  After the above taskings has been 
accomplished, the RO/AMC should arrange for 
the appellant to be examined by a urologist 
and an infectious disease specialist.  The 
examiners should be asked to comment on the 
following:

A.  After physically examining the 
appellant, the examiners should comment on 
whether the appellant now suffers from an 
actual disability, disorder, or condition 
that may be etiologically related to his 
treatment for MSRA.  It should be further 
commented on whether the appellant's 
claimed urological disorder still exists or 
whether it was an acute, vice chronic, 
disorder.

B.  The examiners should provide comments 
as to whether the appellant should have 
been provided with the type of treatment he 
received for MSRA or whether another 
treatment should have been provided by VA 
medical personnel.  They should also 
provide comments as to whether the 
treatment received for MSRA caused or 
resulted in the development of urinary 
condition from which the appellant claims 
that he still suffers therefrom.  

C.  The examiners should provide comment as 
to whether the length of treatment for MSRA 
was proper or whether the appellant should 
have been prescribed a longer 
pharmaceutical regimen in order to ensure 
that the MSRA was resolved.  The examiners 
should further comment on whether the 
treatment and the subsequent care provided 
by VA personnel concerning treatment for 
boils, and the subsequent MRSA were:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiners are asked to state 
whether the Veteran's repeated treatment 
for MSRA adversely affect him.  Moreover, 
they should comment on whether the 
appellant's post-treatment experiences were 
the "necessary consequences" certain to 
result from, or were intended to result 
from the medical care/ treatment 
administered by the VA hospital personnel.

The complete rationale for all opinions 
expressed must be provided and the 
examiners should discuss any contrary 
opinions, including that of the appellant.

The claims folder and this Remand must be 
made available to the examiners for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  
Additionally, the examiners must 
specifically comment on the assertions made 
by the appellant concerning his thoughts 
concerning improper or lack of medical care 
and his resulting development of a urinary 
condition as a result of that care.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on by 
the examiners in their reports. It is 
requested that the results of the review be 
typed and included in the claims folder for 
review.

8.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

9.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his accredited 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


